Citation Nr: 0305889	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The competent medical evidence of record indicates that 
the veteran's current bilateral hearing loss is not related 
to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the February 
1999 rating decision, the April 1999 statement of the case, 
the April 2000 supplemental statement of the case, the March 
2002 rating decision, the March 2002 supplemental statement 
of the case, and in letters from the RO.  The RO also 
attempted to inform the veteran of which evidence he was to 
provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
June 2001.  Additionally, the Board observes that the veteran 
submitted a signed statement in June 2001 indicating that he 
had read this correspondence, and that he was aware of the 
evidence VA needed to support his claim, what evidence VA 
would attempt to obtain, what evidence VA already had 
pertaining to his claim, and what evidence he needed to 
furnish in connection with his claim.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's service medical records, multiple private treatment 
records and VA treatment records.  The veteran was also given 
two separate VA examinations (audio and ear, nose and throat) 
in February 2002.  The Board observes that the veteran has 
not identified any additional outstanding medical evidence 
that may be relevant to his claim.  Finally, the veteran was 
afforded the opportunity to testify at hearings on his 
appeal, which were conducted in December 1999 and December 
2002.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Board observes that it is not required that hearing loss 
be shown during service.  The United States Court of Appeals 
for Veterans Claims (the Court) has held, "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  In that case, the Court 
agreed with the Secretary's suggestion that service 
connection may be established if: (1) the record shows 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

The medical evidence for review in this case consists of the 
veteran's service medical records, private treatment records 
dated from January 1997 to January 2001, VA treatment records 
dated in July 1998, and VA examination reports dated in 
February 2002.  Additionally, the veteran has submitted lay 
statements and testimony, as well as a history of the service 
explosion which he asserts is the cause of his current 
bilateral hearing loss.  The veteran's representative has 
also submitted relevant statements for this appeal.  The 
Board has carefully reviewed, considered and weighed the 
probative value of all of the relevant evidence associated 
with the veteran's claims file.

The Board observes that the veteran's service medical records 
are negative for any complaints, symptoms, diagnosis or 
treatment of hearing loss.  The veteran has reported that he 
was in the vicinity of a large explosion occurring at Port 
Chicago in July 1944, during his active service.  This 
explosion is well-documented in the claims file.  The veteran 
maintains that he has had hearing loss since that explosion.  
His February 1946 service discharge examination report, 
however, does not document any hearing loss.  The veteran has 
stated that a service physician told him at the time that he 
did have hearing loss, and should follow up with treatment 
for this problem, but the Board cannot consider this as 
competent medical evidence of the existence of hearing loss 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The claims file does not contain any record of private 
medical treatment for hearing loss until approximately 
February 1997, over 50 years after the veteran's service.  
The Board acknowledges that the record does show that by this 
time, the veteran had substantial bilateral hearing loss.  
The Board also observes that the veteran has submitted a July 
2001 lay statement from a friend, reporting his observation 
of the veteran's hearing loss for about the last 25 years (or 
back to around July 1976, still approximately 30 years after 
service).  

On an authorized VA audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
65
65
LEFT
20
40
65
80
95

The average pure tone threshold for the right ear was 59 
percent, and 70 percent for the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and of 76 percent in the left ear.  The examiner 
stated that these test results showed moderate to severe mid 
and high frequency sensorineural hearing loss in the right 
ear, with abnormal thresholds at 1000 to 8000 Hertz (Hz).  In 
the left ear, there was mild to profound mid and high 
frequency sensorineural hearing loss with abnormal thresholds 
at 1000 to 8000 Hz.  The Board observes that this evaluation, 
as well as other recent private evaluations contained in the 
claims file, represents current, potentially compensable 
bilateral hearing loss under 38 C.F.R. § 3.385.

While the veteran has current bilateral hearing loss that is 
potentially for service connection under VA law, the problem 
here is that his hearing loss was not shown by competent 
medical evidence as beginning in or near his period of active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 
3.309, 3.385.  Accordingly, the veteran's claim is not for 
service connection under typical service connection 
standards.  As noted above, however, pursuant to Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993), the veteran's hearing 
loss may still warrant service connection based upon his 
reported exposure to acoustic trauma in service, if there is 
competent evidence of record relating his current hearing 
loss to service.  

The Board finds the veteran's statements and testimony 
concerning his participation in the events surrounding the 
July 1944 Port Chicago explosion to be credible evidence that 
he may have been exposed to acoustic trauma during his active 
service.  He also has the necessary audiometric testing 
results establishing his hearing loss, as required under 
Hensley.  As to the final requirement of competent evidence 
relating his current hearing loss to active service, the 
claims file contains three relevant medical opinions.

The veteran has submitted a February 2000 statement from 
D.G.F., M.D., an ear, nose and throat specialist.  Dr. F. 
opined that he did not think that the Port Chicago explosion 
caused all of the veteran's hearing loss.  He added that 
everyone in the country at age 73 would have the same degree 
of sensorineural hearing loss.

The claims file also contains two opinions from the February 
2002 VA audiological examiners.  The first VA examiner 
indicated that he had reviewed the claims file, including the 
history potentially relevant to the veteran's hearing loss.  
The examiner concluded that it is unlikely that the veteran's 
current hearing loss is related to his active service, 
including the Port Chicago explosion.  He further opined that 
it is more likely that the veteran's current hearing loss is 
related to noise exposure after service, advancing age, or 
some other cause.  The second VA examiner added that the 
veteran's current sensorineural hearing loss is not, 
underlying not, likely to be related to the Port Chicago 
explosion.             

In light of the medical opinions of record, the Board finds 
that the veteran's claim also does not warrant service 
connection under the requirements of Hensley.  The Board 
realizes that the February 2000 opinion from Dr. F. may 
support a conclusion that some of the veteran's current 
hearing loss is related to service, but the Board finds that 
this marginal opinion, discounted by Dr. F.'s own follow-up 
statement that any person of the veteran's age would have the 
same degree of hearing loss, is far outweighed by the two VA 
opinions of record reporting that the veteran's hearing loss 
is not related to any event of service.  Additionally, the 
Board observes that at least one of the two VA examiners 
conducted a complete review of the claims file, including the 
veteran's history (with the record of the Port Chicago 
explosion), as well as all of the medical evidence related to 
his later diagnosis of hearing loss.  In contrast, there is 
no evidence of record to indicate that Dr. F. conducted a 
review of all of the information in the claims file.  
Accordingly, the Board finds that the relevant medical 
evidence concerning a nexus between the veteran's service and 
his current hearing loss preponderates against the claim, and 
so the claim is not for service connection under VA law.  

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

